BY THE COURT.
Whatever weight there may be in the objection urged, it does not go to the competency of the testimony. The effect of the evidence is for the jury. We are not now to judge of it.
*222LANE, J. to the jury. The testimony is, that Fawcett refused to sell tbe goods till the plaintiffs agreed to take the new firm as their paymaster — he then sold; but he did not see to procure the new firm to become paymaster to the plaintiffs. He took their word that they would pay the plaintiff, and there left the matter. The plaintiffs agreed, to accept the new firm, and were bound to do so, if they had offered; but they have no obligation on them, nor right of action against them. Tbe new firm never agreed with them to pay the old debt, and, therefore, it remains as it was. The defendant has never substituted any other liability for his own, nor exonerated himself. We think the defence not made out.
Verdict for the plaintiff, and judgment.